t c memo united_states tax_court jeff r taylor petitioner v commissioner of internal revenue respondent docket no filed date john c meaney for petitioner shirley m francis for respondent memorandum opinion parr judge respondent moves for partial summary_judgment under rule arguing that petitioner's plea of guilty to criminal_fraud under sec_7201 collaterally estops him from all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar rebutting her determination for the taxable_year that he is liable for civil_fraud under sec_6653 for filing a false and fraudulent income_tax return with the intent to evade income_tax respondent further maintains that the deficiency in income_tax and the additions to tax due from petitioner for may be assessed at any time under sec_6501 respondent supports her motion with two exhibits namely a grand jury indictment indictment of petitioner and petitioner's plea agreement plea agreement petitioner asserts that the doctrine_of collateral_estoppel does not apply for because he pleaded guilty under duress and that the 3-year limitation period under sec_6501 bars the assessment and collection of the deficiency and additions to tax for the respondent's motion for partial summary_judgment is based on the pleadings filed in this case we must decide whether petitioner is collaterally estopped from contesting that the deficiency in his income_tax for was due to fraud within the meaning of sec_6653 on account of his plea of guilty to a violation of sec_7201 we hold he is background respondent determined a deficiency in and additions to petitioner's federal_income_tax for the taxable_year as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure percent of the dollar_figure dollar_figure interest due on dollar_figure petitioner resided in tigard oregon at the time he petitioned this court to redetermine respondent's determination_of_a_deficiency in his income_tax and additions to tax as set out above for respondent determined that petitioner had dollar_figure of unreported income the petitioner herein was the defendant in the criminal case of united_states v taylor which was docketed in the u s district_court for the district of oregon petitioner was indicted on date with respect to the criminal matter the indictment charged that petitioner knowingly and willfully attempted to evade federal_income_tax for by filing a false and fraudulent joint federal_income_tax return in violation of sec_7201 the indictment charged that petitioner and janet taylor reported taxable_income of dollar_figure and a tax due and owing of dollar_figure on their joint federal_income_tax return form_1040 knowing that their taxable_income for was substantially in excess of such amount respondent's motion is for partial summary_judgment with respect to the issue of civil_fraud pursuant to sec_6653 the amount of the underlying deficiency for remains to be adjudicated in connection with the criminal case petitioner who was represented by counsel pleaded guilty on date to tax_evasion for in violation of sec_7201 in return for a recommendation of a lenient sentence prior to sentencing petitioner moved to withdraw his guilty plea and requested that the court grant him a jury trial on the ground that his guilty plea was coerced and involuntary thus violating both his first and fifth_amendment rights the district_court denied petitioner's motion the court_of_appeals affirmed the conviction and the united_states supreme court denied review petitioner ultimately served years' probation with months of home detention while attending graduate school in phoenix arizona discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 rule a provides that either party may move for summary_judgment upon any or all parts of the legal issues in controversy when either party makes such a motion the opposing party must file an opposing written response with or without supporting affidavits within such period as the court may direct rule b a decision on the merits of a party's claim will be rendered by way of summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law id 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 95_tc_594 the existence of any reasonable doubt as to the facts will result in denial of the motion for summary_judgment 63_tc_18 the instant case is ripe for partial summary_judgment it is well established that petitioner's conviction of criminal_tax_evasion under sec_7201 collaterally estops him from denying that the deficiency in his income_tax for the year in issue was due to fraud for purposes of sec_6653 96_tc_858 affd 959_f2d_16 2d cir the elements of criminal_tax_evasion under sec_7201 are not dissimilar to the elements of civil tax_fraud under sec_6653 and a guilty plea is equivalent to a conviction after trial for the purpose of collateral_estoppel see eg 47_f3d_716 5th cir 708_f2d_243 6th cir affg tcmemo_1981_1 82_tc_413 affd without published opinion 772_f2d_910 9th cir 43_tc_50 affd 360_f2d_358 4th cir moreover it is generally assumed that a guilty plea is made voluntarily huff v commissioner tcmemo_1988_564 in the case at bar it is uncontroverted that the petitioner a college graduate with several years of experience in business who was represented by counsel pleaded guilty to a charge of tax_evasion under sec_7201 for petitioner asserts however that the supreme court in 440_us_147 expressly states that prior to invoking collateral_estoppel a court should inquire into any special circumstances which would warrant an exception to the normal rules of issue preclusion it is petitioner's position that his allegedly coerced and involuntary plea of guilty to fraud for is such an exceptional circumstance we disagree petitioner raised the issue of coercion on appeal and failed to persuade the court_of_appeals which affirmed his conviction and the supreme court denied review the judgment in his criminal case is final we caution petitioner's counsel that his objection to respondent's motion borders on the behavior proscribed by sec_6673 in regard to multiplying the proceedings unreasonably and rule b in regard to signing a pleading not well grounded in fact nor warranted by existing law and interposed for an improper purpose and may invite sanctions we thus hold that petitioner is estopped from denying for purposes of this case that he filed a false and fraudulent federal_income_tax return with the intent to evade income_tax for finally because petitioner's fraudulent intent for purposes of the additions to tax under sec_6653 and b has been established for it follows that the assessment and collection of the deficiency in income_tax and the additions to tax are not barred by the expiration of the statutory limitation period sec_6501 respondent's motion for partial summary_judgment will be granted to reflect the foregoing an appropriate order will be issued
